UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4413


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL CHRISTOPHER ISLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00212-NCT-1)


Submitted:   September 16, 2011            Decided:   October 11, 2011


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Reversed and remanded by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Jr., First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Michael        Christopher        Isley       appeals     his     conviction

following his conditional guilty plea to possession of a firearm

by a convicted felon, 1 in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2)        (2006).          On   appeal,         Isley     argues    that    the       North

Carolina conviction forming the basis for his federal conviction

was    not       punishable       by    more       than    one     year    in    prison,      and

therefore         that     he    is    not     a       convicted       felon.      We     agree.

Accordingly, we reverse Isley’s conviction and remand to the

district court for further proceedings.

                 We   review      de   novo    a       district    court’s       denial      of   a

motion      to    dismiss       the    indictment         where    denial       depends      on   a

question of law.                United States v. Hatcher, 560 F.3d 222, 224

(4th Cir. 2009).              Section 922(g)(1) prohibits the possession of

a firearm by any person “who has been convicted in any court of,

a   crime     punishable         by    imprisonment        for     a   term     exceeding     one

year.”       18 U.S.C. § 922(g)(1).

                 Isley was charged and convicted consistent with our

decision in United States v. Harp, 406 F.3d 242, 246-47 (4th

Cir.       2005).        We     recently      overruled        Harp     with    our     en    banc

decision in United States v. Simmons, 649 F.3d 237, 2011 WL

       1
       By entering a conditional guilty plea, Isley preserved his
right to appeal the district court’s denial of his motion to
dismiss his indictment.



                                                   2
3607266, at *3 (4th Cir. Aug. 17, 2011), in which we held that a

North Carolina offense may not be classified as a felony based

upon the maximum aggravated sentence that could be imposed upon

a repeat offender if the individual defendant was not eligible

for such a sentence.               Id. at *8.       As established by his state

court       judgment,      Isley   was     not    eligible    for   a   sentence      that

exceeded one year.           Thus, under Simmons, Isley’s predicate North

Carolina conviction was not for a crime punishable by more than

one year of imprisonment and thus cannot support his federal

indictment. 2

                  Accordingly, we reverse Isley’s conviction and remand

for further proceedings.                 The Clerk is directed to issue the

mandate forthwith.            We dispense with oral argument because the

facts       and    legal   contentions      are    adequately       presented    in   the

materials         before    the    court    and    argument    would     not    aid   the

decisional process.

                                                              REVERSED AND REMANDED




        2
       We of course do not fault the Government or the district
court for their reliance upon, and application of, unambiguous
circuit authority at the time of Isley’s indictment and
conviction.



                                             3